Citation Nr: 1340984	
Decision Date: 12/12/13    Archive Date: 12/20/13

DOCKET NO.  10-48 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating for left upper extremity median nerve dysfunction.

2.  Entitlement to an initial compensable rating for right upper extremity median nerve dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel



INTRODUCTION

The Veteran had active service from December 2004 to December 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran's records are contained in the Virtual VA system.  Any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

The Veteran was assigned noncompensable ratings for his left and right upper extremity median nerve dysfunction effective from December 6, 2009.  The most recent evidence in the claims file is an August 2009 VA examination.  Therefore, a new examination should be scheduled to determine the current severity of the Veteran's condition.  38 C.F.R. § 3.159(c)(4).

The Veteran should also be notified that he should identify and/or submit any VA or private treatment records that were generated from December 2009 through the present.

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he should identify any VA treatment he has received since December 2009 so that VA can obtain those records.  He should also be notified that he may submit private treatment records in support of his claim, or provide VA with sufficient information and authorization to attempt to obtain those records on his behalf.

2.  Schedule the Veteran for an appropriate VA examination of his left and right upper extremity nerve conditions.  The claims file should be made available to and reviewed by the examiner.  All indicated tests, including electromyography studies if warranted, should be completed.

The examiner must describe the nature and extent of nerve dysfunction in terms of the severity of incomplete paralysis (i.e., moderate, moderately-severe, or severe) or complete paralysis.  In addressing the relevant clinical findings, the examiner should also note the location and severity of any neurological symptoms (diminished strength, diminished sensation, paresthesias/dysesthesias, etc.) and the nerve groups involved.

3.  After the requested examination has been completed, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner for corrective action.

4.  Finally, readjudicate the claim on appeal.  If the claim is not granted to the Veteran's satisfaction, send him and his representative an SSOC and give them an opportunity to respond before returning the file to the Board for further appellate consideration of this claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


